Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1, line 17 reads: “determine a meaning of a portion the electronic document”. It appears to the examiner that this should read: “determine a meaning of a portion of the electronic document”. For the purposes of expediting examination, it will be assumed that the claim is written in this way.
Claim 8, Line 4 reads: "determining, by the processor, a number of occurrences of a first one ore words in the electronic document".  It appears to the examiner that this should read “determining, by the processor, a number of occurrences of a first one or more 5words in the electronic document”. For the purposes of expediting examination, it will be assumed that the claim is written in this way.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are drawn to a series of elements that can broadly 
	It is additionally noted that claims 4 and 15-20 are patent eligible subject matter, as they include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 4 recites the use of a hash table, as well as precise instructions on its use (e.g. applying a hash function to the first one or more words to produce an index for the first one or more words). Claims 15-20 recite a “model drift correction tool”, which is not a generic computing device.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent Application Publication: 2021/0272040 A1, hereinafter “Johnson”) in view of Gail et al. (U.S. Patent Application Publication: 2008/0195940 A1, hereinafter “Gail”) and Bustelo et al. (U.S. Patent Application Publication: 2015/0081281 A1, hereinafter “Bustelo”).
In regards to claim 1, Johnson teaches:
An apparatus comprising: 
a memory (Paragraph 58, lines 1-2); and a hardware processor communicatively coupled to the memory (Paragraph 58, lines 1-2; also see lines 6-10), the hardware processor configured to:

determine a number of occurrences of a first one or more words in the electronic document (Paragraph 326, lines 1-3: Johnson discloses a “Frequency distribution identifier” that is capable of determining a frequency (i.e. a number) of occurrences of words, phrases, and sentence fragments);
update a stored frequency of the first one or more words based on the determined number of occurrences (Paragraph 328, lines 1-3: the frequency distribution identifier places (i.e. stores) N-grams (i.e. words) and their value counts (i.e. number of occurrences) in a hash map);
	However, Johnson does not teach comparing the frequency to a first threshold, adding the first one or more words to a dictionary in response to determining the frequency exceeds the first threshold, nor using the dictionary to determine a meaning of a portion of the electronic document.
	In a related art, Gail teaches determining a number of occurrences of words in a document and updating a stored frequency in a lexicon (Paragraphs 22-23; see also Fig. 3, elements 310, 320, 340). Gail further teaches comparing the frequency of occurrences to a threshold (Paragraph 24, lines 7-9), and, in response to determining that the frequency exceeds this threshold, considering a word to be “correctly spelled” (Paragraphs 24-25: Gail distinguishes a “LOW_FREQ” and a “HIGH_FREQ”, and describes how a word with fewer occurrences than “LOW_FREQ” may be removed, while a word with more occurrences than “HIGH_FREQ” is considered “correctly spelled” and is thus not to be removed from the lexicon.)
	In another related art, Bustelo teaches receiving an electronic document (Paragraph 14, lines 3-4), analyzing the contents of the document (Paragraph 14, lines 3-12: “renaming directive” refers to the content of interest to the invention), adding words to a dictionary for a natural language understanding 
	Modifying Johnson to include the features of Gail and Bustelo further teaches:
compare the frequency to a first threshold (Gail, Paragraph 24, lines 7-9);
in response to determining that the frequency exceeds the first threshold (Gail, Paragraphs 24-25: Gail distinguishes a “LOW_FREQ” and a “HIGH_FREQ”, and describes how a word with fewer occurrences than “LOW_FREQ” may be removed, while a word with more occurrences than “HIGH_FREQ” is considered “correctly spelled” and is thus not to be removed from the lexicon.), add the first one or more words to a dictionary for a natural 15language understanding process (Bustelo, Paragraph 14, lines 8-14: the “lexical resource” is updated based on the renaming directive; that is, the content of the document; and Paragraphs 7-8: wherein said lexical resource may be e.g. a dictionary); and use the dictionary and the natural language understanding process to determine a meaning of a portion the electronic document (Bustelo, Paragraph 14, lines 15-19: “linguistic analysis” is construed as a natural language understanding process).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Johnson to incorporate the teachings of Gail and Bustelo as above. Such a combination would have been application of known techniques to improve a known device ready for improvement to yield predictable results (See MPEP 2143(I)(D)).
Johnson teaches the “base” device: A device for language processing that analyzes documents, records the number of word occurrences in the documents, and then uses the frequency data to perform natural language processing (Paragraphs 325-328: Word occurrences are calculated by the frequency distribution identifier, which is a part of a content summarization process; see also Paragraph 315, which describes the content summarization process as “taking a set of text documents and producing a single summary of content included in the documents”, which is construed as a natural language process). The instant application can be seen as an improvement of this device through its use of a dictionary and frequency thresholds for controlling the addition and removal of words in the dictionary.
As noted above, Gail and Bustelo teach the use of a dictionary and frequency thresholds for controlling the addition and removal of words in the dictionary; such techniques would be applicable to the base device because they are in the same field of endeavor (natural language processing of text documents).
One of ordinary skill in the art would have recognized that applying the known techniques would have yielded predictable results because they are in the same field of endeavor (natural language processing of text documents). Gail teaches that their system is an improved technique for automatically detecting spelling errors in documents (Paragraph 6); Bustelo teaches that their system improves natural language processing of documents (Paragraphs 13, 24-25). Such improvements are desirable in the art.
In regards to claim 2, Johnson, Gail, and Bustelo teach the elements of claim 1 as above. Johnson and Gail further teach:
The apparatus of Claim 1, wherein the processor is further configured to:

update a stored frequency of the second one or more words based on the determined number of occurrences of the second one or more words (Johnson, Paragraph 328, lines 1-3: the frequency distribution identifier places (i.e. stores) N-grams (i.e. words) and their value counts (i.e. number of occurrences) in a hash map);
compare the frequency of the second one or more words to a second threshold (Gail, Fig. 3, element 350; also Paragraph 24: Gail teaches a “LOW_FREQ” or “low frequency” threshold);
and in response to determining that the frequency of the second one or more words is below the second threshold, remove the second one or more words from the dictionary (Gail, Fig. 3, element 350, 360, 380: each word in the lexicon (i.e. dictionary) with a frequency number that is lower than the LOW_FREQ threshold is subject to an additional test, which if it additionally passes, results in its removal from the lexicon).
In regards to claim 3, Johnson, Gail, and Bustelo teach the elements of claim 2 as above. Gail further teaches:
The apparatus of Claim 2, wherein the second threshold is below the 30first threshold (Fig. 3, elements 350 and 360; also Paragraph 24: “LOW_FREQ” is naturally below “HIGH_FREQ”).
In regards to claim 4, Johnson, Gail, and Bustelo teach the elements of claim 1 as above. Johnson further teaches:
The apparatus of Claim 1, wherein:

updating the stored frequency of the first one or more words comprises:
applying a hash function to the first one or more words to produce an index for the first one or more words, the index for the first one or more words is in the plurality of indices;
and updating a frequency of the plurality of frequencies assigned to the 10index for the first one or more words based on the number of occurrences of the first one or more words (Paragraph 328, lines 1-3: N-grams (i.e. words) are placed together with their value counts (i.e. frequencies) in the hash map. By definition, in order to place an item in a hash map, a hash function must be applied to some element in order to produce an index. One of ordinary skill in the art would not apply the hash function to the frequency for the purposes of a frequency distribution component, as doing so would result in frequent collisions; thus, the hash function is understood as being applied to the N-grams in order to store them alongside their corresponding frequencies in the hash map).
In regards to claim 5, Johnson, Gail, and Bustelo teach the elements of claim 1 as above. Bustelo further teaches:
The apparatus of Claim 1, wherein the natural language understanding process is retrained with the dictionary after the first one or more words is added to the dictionary (Abstract: lines 9-13. After the lexical resource (i.e. dictionary) is updated (i.e. words are added to the dictionary), the updated resource is output to a linguistic analysis system which performs linguistic analysis based on the updated lexical resource (i.e. the natural language understanding process is retrained).
In regards to claim 6, Johnson, Gail, and Bustelo teach the elements of claim 1 as above. Bustelo further teaches:
The apparatus of Claim 1, wherein the processor is further configured to:
determine a topic of the first one or more words;
and assign the first one or more words to the topic in the dictionary (Paragraph 100: Bustelo teaches creating relationships between particular entities, including category entities and concepts. By way of example, Paragraph 101 describes how “County” is a category (i.e. a topic) and “Shelby County” is an instance or sub-category of the category “County” (i.e. “Shelby County” has been assigned to the topic “County”)).
In regards to claim 7, Johnson, Gail, and Bustelo teach the elements of claim 1 as above. Johnson, Gail, and Bustelo further teach:
The apparatus of Claim 1, wherein the processor is further configured 20to:
determine a number of occurrences of a phrase in the electronic document (Paragraph 326, lines 1-3: Johnson discloses a “Frequency distribution identifier” that is capable of determining a frequency (i.e. a number) of occurrences of words, phrases, and sentence fragments);
update a stored frequency of the phrase based on the determined number of occurrences of the phrase (Paragraph 328, lines 1-3: the frequency distribution identifier places (i.e. stores) N-grams (i.e. phrases) and their value counts (i.e. number of occurrences) in a hash map);
compare the frequency of the phrase to the first threshold (Gail, Paragraph 24; Johnson’s system may use phrases in place of the words taught by Gail; see also Gail, claim 10: the words of interest may comprise one or more phrases);

In regards to claim 8, claim 8 is a method claim analogous to the device claim of claim 1. Thus, it is rejected for similar grounds.
In regards to claim 9, claim 9 is a method claim analogous to the device claim of claim 2. Thus, it is rejected for similar grounds.
In regards to claim 10, claim 10 is a method claim analogous to the device claim of claim 3. Thus, it is rejected for similar grounds.
In regards to claim 11, claim 11 is a method claim analogous to the device claim of claim 4. Thus, it is rejected for similar grounds.
In regards to claim 12, claim 12 is a method claim analogous to the device claim of claim 5. Thus, it is rejected for similar grounds.
In regards to claim 13, claim 13 is a method claim analogous to the device claim of claim 6. Thus, it is rejected for similar grounds.
In regards to claim 14, claim 14 is a method claim analogous to the device claim of claim 7. Thus, it is rejected for similar grounds.
In regards to claim 15, 
In regards to claim 16, claim 16 is a system claim analogous to the device claim of claim 2. Thus, it is rejected for similar grounds.
In regards to claim 17, claim 17 is a system claim analogous to the device claim of claim 3. Thus, it is rejected for similar grounds.
In regards to claim 18, claim 18 is a system claim analogous to the device claim of claim 4. Thus, it is rejected for similar grounds.
In regards to claim 19, claim 19 is a system claim analogous to the device claim of claim 5. Thus, it is rejected for similar grounds.
In regards to claim 20, claim 20 is a system claim analogous to the device claim of claim 6. Thus, it is rejected for similar grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (U.S. Patent Application Publication: 2021/0124880 A1) teach a system that constructs a bilingual dictionary from text documents by adding high-frequency words and removing low-frequency words counted from the text documents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER JOONGIE KIM/Examiner, Art Unit 2655                                                                                                                                                                                                        
/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655